DETAILED ACTION
This action is responsive to the filing of 3/14/2022. Claims 1-2, 4-17 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 18-20 (as cancelled) appear to be missing from the 3/14/2022 claim listing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the remote control station" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the robot information" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (2005/0204438) in view of Ludwig (5,617,539) and in further view of Wang2 (2004/0162637.)


Claim 1: Wang discloses a graphical user interface (Fig. 4: 120, par. 31, DUI) for a remote controlled robot system (Abstract; par. 18, remote controlled robot), comprising: 
a robot view field that displays video images provided by a camera of a robot (Fig. 4: 122; par. 31, the DUI 120 may include a robot view field 122); 
a station view field that displays video images provided by a camera of the remote control station (Fig. 4: 124; par. 31, the DUI 120 may also include a station view field 124 that displays a video image provided by the camera of the remote station 16); and

However, Wang does not explicitly disclose:
an observer view field that displays video images by a camera at one or more observer stations that can receive the robot information, wherein a user of the remote control station can scroll the video images associated with the one or more observer stations.

Ludwig discloses a similar system for collaboration, including: an observer view field that displays video images by a camera at one or more observer stations (Fig. 8B-8C; Fig. 39: 203; 38:16-26 video window 203 is now replaced with a four-person video mosaic representing a four-party conference call consisting of the Expert 233, his boss 241 and the two members 242 and 243 of the bank's operations department.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang in view of Ludwig so as to provide a face to a name, thereby making the collaborative experience more engaging (“It is well known to behavioral scientists that interpersonal communication involves a large number of subtle and complex visual cues, referred to by names like "eye contact" and "body language,” which provide additional information over and above the spoken words and explicit gestures.” Ludwig, 1:25-30.)

Wang2 discloses a similar remote controlled robot system including observer stations that can receive the robot information (par. 50, In the sharing mode two or more users may share access with the robot. For example, a caregiver may have access to the robot, the caregiver may then enter the sharing mode to allow a doctor to also access the robot. Both the caregiver and the doctor can conduct a simultaneous teleconference with the patient.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang in view of Wang2 so as to provide a sharing mode to allow a caregiver and a robot to have simultaneous teleconference with a patience.

The Examiner takes Official Notice that scrolling a window is old and well known in computing arts. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to also include scrolling in the window as taught by Ludwig. One would have been motivated to include window scrolling so as to allow navigation of content in proper size, without having to scale it to fit in the window.

Claim 2: Wang, Ludwig and Wang2 discloses the interface of claim 1, wherein said robot information is video provided by a robot camera (Fig. 1: 38, par. 19; par. 31, video image captured by the camera of the robot.)

Claim 4: Wang, Ludwig and Wang2 disclose the interface of claim 1, further comprising one or more messages that allow an observer to join a session (par. 38, the user can initiate and terminate a session by selecting box 142. The box 142 changes from CONNECT to DISCONNECT when the user selects the box to initiate a session. System settings and support can be selected through buttons 144 and 146.)  

Claim 5: Wang, Ludwig and Wang2 disclose the interface of claim 1, further comprising a selectable feature that controls a transmission of audio from an observer remote control station to said robot (par. 39, Each field may have an associated graphical audio slide bar 148 to vary the audio level of the microphone and another slide bar 152 to vary the volume of the speakers.)  

Claim 6: Wang, Ludwig and Wang2 disclose the interface of claim 1, further comprising a selectable feature that controls a transmission of video from an observer remote control station to said robot (par. 39, Both the robot view field 122 and the station view field 124 may have associated graphics to vary the video and audio displays.)    

Claim 7: Wang, Ludwig and Wang2 disclose the interface of claim 1, further comprising a selectable feature that controls a transmission of audio from said robot to an observer remote control station (par. 39, Each field may have an associated graphical audio slide bar 148 to vary the audio level of the microphone and another slide bar 152 to vary the volume of the speakers.)  

Claim 8: Wang, Ludwig and Wang2 disclose the interface of claim 1, further comprising a selectable feature that controls a transmission of video from said robot to an observer remote control station (par. 39, Both the robot view field 122 and the station view field 124 may have associated graphics to vary the video and audio displays.)    

Claim 9: Wang, Ludwig and Wang2 disclose the interface of claim 1, further comprising a selectable feature that allows an observer remote control station to control a movement of said robot (par. 19, The system 10 allows a user at the remote control station 16 to move the robot 12 through operation of the input device 32.)  

Claim 10: Wang, Ludwig and Wang2 disclose the interface of claim 1, further comprising a selectable feature that allows an observer remote control station to control at least one camera parameter of said robot (par. 27, The motors 98 can activate the movement platform and move other parts of the robot such as the monitor and camera; par. 45, The display user interface may include graphical inputs 186 that allow the operator to turn the views of the remote station and remote cameras on and off.)

Claim 11: Wang, Ludwig and Wang2 disclose the interface of claim 1, further comprising a selectable feature that allows an observer remote control station to receive instrument data from an instrument coupled to said robot (par. 21, The robot 12 may be coupled to one or more medical monitoring devices 50; The robot 12 can then transmit the data to the remote station 16.)  

Claim 12: Wang, Ludwig and Wang2 disclose the interface of claim 2, further comprising a selectable feature that allows an observer remote control station to annotate said robot videos, said annotation being displayed in said robot view field (par. 23; par. 44, The system may provide the ability to annotate 184 the image displayed in field 122 and/or 124.) 

Claim 13: Wang, Ludwig and Wang2 disclose the interface of claim 1, further comprising a selectable feature that allows an observer remote control station to become a master remote control station (par. 38.) 

Claim 14: Wang, Ludwig and Wang2 disclose the interface of claim 1, further comprising a selectable feature that disconnects an observer remote control station (par. 38, control a different robot in a system that has multiple robots.) 

Claim 15: Wang, Ludwig and Wang2 disclose the interface of claim 1, wherein said observer view field displays a video image provided by an observer remote control station (Fig. 4: 124; par. 31, a video image provided by the camera of the remote station 16.)  

Claim 16: Wang, Ludwig and Wang2 disclose the interface of claim 1, further comprising a dialog box that displays a system bandwidth usage and allows a user to vary said system bandwidth usage (par. 37; A graphical "signal strength meter" 136 may indicate the strength of the wireless signal transmitted between the robot and the base station.)  

Claim 17: Wang, Ludwig and Wang2 disclose the interface of claim 1, further comprising a selectable feature that allows communication only between a plurality of remote control stations (par. 45; The display user interface may include graphical inputs 186 that allow the operator to turn the views of the remote station and remote cameras on and off.)  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dube (US 6,434,329) distant observer controlling the camera.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
6/7/2022